Citation Nr: 1000223	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for the Veteran's cause 
of death.  

2.  Entitlement to non-service connected death pension 
benefits.

3.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
November 1941 to April 1942, and he had recognized guerrilla 
service from February 1945 to March 1946.  The Veteran died 
in September 1997, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the 
benefits sought on appeal.  

The appellant testified via videoconference before the 
undersigned Acting Veterans Law Judge in November 2009.  A 
copy of the transcript of this hearing has been associated 
with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; and there is no indication that the 
appellant has evidence pertinent to her claim that he has not 
submitted to VA.  

2.  The Veteran had not established service connection for 
any disability; in June 1991 he was denied service connection 
for hearing loss, blindness, and malaria; in August 1994 he 
was denied service connection for cardiomegaly, anxiety 
neurosis with insomnia, avitaminosis, posttraumatic stress 
disorder (PTSD), rheumatoid arthritis, and essential 
hypertension.  

3.  The Veteran's March 1946 service separation examination 
showed a healthy chest radiographically.  

3.  The certificate of death indicates that the Veteran died 
in September 1997; the cause of death was recorded as 
atherosclerotic heart disease.  

4.  There is no medical evidence or competent opinion that 
shows a confirmed diagnosis of a cardiovascular disease, to 
include atherosclerotic heart disease or hypertension, during 
service, within one year of active duty, or for many years 
thereafter.  

5.  At the time of his death, the Veteran did not have a 
pending claim for VA benefits.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2009).

2.  There is no legal entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 101, 107, 1521, 1541 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 
3.41, 3.203 (2009).

3.  Entitlement to accrued benefits is not warranted as a 
matter of law.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.1000(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances. VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. This fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Court determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a claim for 
service connection for the cause of the veteran's death based 
on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service-
connected.  

On March 3, 2006, the Court also issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued VCAA letters in 
February 2006, December 2006, and February 2009 regarding the 
issues adjudicated in this decision.  This notice fulfilled 
the provisions of 38 U.S.C.A. § 5103(a).  The appellant has 
been informed of the information and evidence that VA will 
seek to provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in her 
possession that pertains to the claims.

As to the death pension and accrued benefits claims, VA 
notified the claimant that establishing entitlement to these 
benefits requires, among other things, qualifying service and 
a timely filed claim.  See, e.g., VCAA letter dated in 
February 2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 2006 VCAA letter was issued before the initial 
rating decision on appeal; therefore, it was timely.  
Although the Hupp notice in the February 2009 VCAA letter was 
issued after the rating decision, the case was readjudicated 
within the April 2009 supplemental statement of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006); 
see Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  Additionally, the appellant has had ample 
opportunity to respond and supplement the record.  The Board 
also notes that the appellant has not demonstrated or even 
pled prejudicial error.  See also Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009), regarding the rule of prejudicial error.  

With respect to the Dingess requirements, the VCAA letters 
failed to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
on appeal.  The Board determines that, as the preponderance 
of the evidence is against the claim for service connection 
for the cause of the Veteran's death, any question regarding 
the appropriate effective date with respect to the issue at 
hand is moot.  As the appeal is for service connection for 
the cause of the Veteran's death, there is no question 
pending as to a disability rating to be assigned therein.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issues adjudicated in this decision.  No VA 
opinion has been provided regarding whether the Veteran's 
death was attributable to service.  In this case, the Veteran 
was not service connected for any disabilities.  The disease 
on his certificate of death was not shown within one year of 
separation of service and there is no medical evidence or 
competent opinion of a nexus between the disease and the 
Veteran's period of service.  In view of the foregoing, the 
Board finds that VA is not required to obtain an opinion 
regarding whether the Veteran's death was attributable to 
service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

With respect to the claims of entitlement to nonservice-
connected death pension benefits and accrued benefits, the 
dispositions are based on the law, and not the facts.  Thus, 
there is no duty to assist as there is no evidence that could 
assist the appellant and the claims must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims adjudicated upon the merits in this decision.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations, Factual Background, and Analysis:  
Service Connection for the Veteran's Cause of Death

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
diseases, to include cardiovascular disease (including 
hypertension), when they are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In cases where the veteran is a former prisoner of war (POW), 
several diseases, including atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia), and stroke 
and its complications, shall be service connected if manifest 
to a degree of disability of 10 percent or more at any time 
after discharge or release from military service even though 
there is no record of such disease during service, provided 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 C.F.R. § 3.309(c).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The certificate of death indicates that the Veteran died in 
September 1997.  The cause of death listed on his death 
certificate was atherosclerotic heart disease.  

In November 1993, a private physician submitted two 
statements.  The physician provided care for the Veteran from 
January 1947 to August 1948 as well as to November 1993.  The 
Veteran received treatment for cardiomegaly, anxiety 
neurosis, avitaminosis, insomnia, PTSD, rheumatoid arthritis 
affecting his knees, and essential hypertension.  In November 
1993, the Veteran was bedridden and complained of dizziness, 
nausea, vomiting, and chest and back pains.  His blood 
pressure was 190/90.  

In November 2005, the appellant submitted an application for 
DIC benefits.  

In November 2005, a private physician submitted a medical 
certificate that stated the Veteran was treated for coronary 
artery disease and unstable angina pectoris from March 1993 
through April 1993.  

In December 2005, a private physician submitted a medical 
certificate that stated the Veteran had received care from 
1990 until the time of his death in 1997 for essential 
hypertension, atherosclerotic cardiovascular disease, and 
arthritis.  

In December 2005, the appellant submitted a claim for 
entitlement to service connection for the Veteran's 
atherosclerotic heart disease, coronary artery disease, 
unstable angina, and PTSD.  She claimed that the Veteran was 
a POW.  

In May 2006, the appellant submitted a POW questionnaire.  
She stated that the Veteran surrendered to Japanese forces on 
April 9, 1942 because of the surrender order given by the 
military high command.  She stated that he was held captive 
at Camp O'Donnell in Capas Tarlac and that he was released on 
May 29, 1942.  She listed three people who were captured or 
interned with the Veteran.  

In a June 2007 VA Administrative Decision, VA found that the 
Veteran may not be recognized as a former POW.  The Veteran's 
period of creditable valid service, based on the service 
department's certification in May 1991, was from November 
1941 to April 1942 and from February 1945 to March 1946.  The 
certification did not indicate any POW status.  VA relied 
upon the following evidence.  In a January 1946 processing 
affidavit, the Veteran stated that he surrendered on April 9, 
1942 and escaped April 10, 1942 and thereafter lived with his 
parents; in an undated processing affidavit he stated he 
escaped on April 9, 1942.  The Veteran's October 1990 claim 
for VA benefits did not mention an incarceration as a POW.  
Additionally, the Veteran's name was not listed in the POW 
microfiche.  The appellant failed to submit evidence to 
substantiate her claim that the Veteran was a POW.  

In July 2008 and August 2009 statements, the appellant 
alleged that the Veteran was a POW and that she is entitled 
to DIC benefits.  

During the November 2009 Board hearing, the appellant claimed 
that the Veteran was incarcerated during service.  

With regard to the appellant's allegation that the Veteran 
was a POW during his service, the Board agrees with the June 
2007 Administrative Decision that there is no probative 
documentation establishing POW status for the Veteran.  In 
May 1991, the service department verified that the Veteran 
had service in the Philippine Commonwealth Army from November 
1941 to April 1942 and had recognized guerrilla service from 
February 1945 to March 1946.  There was no indication from 
the service department that the Veteran was a POW during his 
military service.  The Board acknowledges that in an 
affidavit completed in January 1946 the Veteran reported he 
surrendered on April 9, 1942 and that the appellant completed 
a POW questionnaire in May 2006 providing additional details 
regarding the Veteran's alleged POW experience.  However, a 
review of the record does not contain documentation which 
would authoritatively verify the Veteran's alleged POW 
status, such as Philippine Red Cross records, a Guarantor's 
receipt for a released POW, a Japanese Parole Certificate for 
a released POW, or a War Claim Commission record.  Moreover, 
the service department does not indicate any periods of POW 
status during service.  Thus, the Board agrees with the June 
2007 Administrative Decision that there is no probative 
documentation establishing POW status, and the provisions of 
38 C.F.R. § 3.309(c) allowing for presumptive service 
connection for a former POW do not apply.

While the Board does not doubt the sincerity of the 
appellant's beliefs that the Veteran's death was somehow 
attributable to his service, there is simply no persuasive 
evidence of record supporting this allegation.  As a 
layperson, the appellant simply does not have the necessary 
medical training and/or expertise to make this determination 
herself.  The medical issues presented are not so obvious as 
to lend themselves to lay interpretation; the issue of the 
cause of the Veteran's death and its relationship to service 
or a service-connected disability is complex and not one that 
the appellant is competent to provide.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because of this, 
her allegations, alone, are of no probative value to 
substantiating them.

Based on the evidence of record, the Board finds that service 
connection for atherosclerotic heart disease is not 
warranted.  There is no showing that the death-producing 
condition manifested in service or is otherwise attributable 
to service.  The competent and credible evidence shows that 
the cause of the Veteran's death did not have its onset in 
service, become manifest to a compensable degree within a 
year after service, or was in any way related to service.  
The Board notes that the appellant has cited POW regulations 
to support her claim as well.  However, the Board notes that 
the regulations are inapplicable as it has not been shown 
that the Veteran was a POW.  The preponderance of the 
evidence is against service connection for cause of death.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit o the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Law & Regulations, Factual Background and Analysis: 
Nonservice-Connected Death Pension Benefits

The Veteran served in the Philippine Commonwealth Army from 
November 1941 to April 1942, and he had recognized guerrilla 
service from February 1945 to March 1946.

38 C.F.R. § 3.40 describes the benefits provided to veterans 
who served in the Philippine and Insular Forces during World 
War II.  Service in the Commonwealth Army of the Philippines 
entitles a surviving spouse to eligibility for dependency and 
indemnity compensation and burial allowance.  Under certain 
circumstances, service as a guerrilla also is included.  See 
38 C.F.R. § 3.40(c), (d).  Pension benefits are not provided 
for veterans with these forms of service.  Under 38 C.F.R. 
§ 3.40, pension benefits are only provided to veterans who 
served as a Regular Philippine Scout.  See 38 C.F.R. § 
3.40(a).

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; and 
(2) the document contains needed information as to length, 
time, and character of service; and (3) in the opinion of VA, 
the document is genuine and the information contained in it 
is accurate.  However, where the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date certified 
by the Armed Forces" and 38 C.F.R. § 3.203(a), which provides 
that a claimant may show service by submitting certain 
documents "without verification from the appropriate service 
department".  As discussed above, however, the Court has 
recently noted that VA may accept United States service 
department documents or seek certification of service, but 
once certification is received, VA is bound by that 
certification.  See Palor v. Nicholson, 21 Vet. App. 235 
(2007), reconsideration of 21 Vet. App. 202 (2007) (citing 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).

In the August 2007 rating decision, the RO notified the 
appellant that the Service Department had certified that the 
Veteran had recognized Philippine guerrilla service.  She was 
further informed that this was not deemed active service for 
pension purposes.  She was informed of the evidence she could 
submit to show qualifying service.  The appellant has not 
sent in such evidence.  

Based on the NPRC's certification, the Board must find that 
the Veteran did not have the type of qualifying service that 
would confer upon her basic eligibility for VA nonservice-
connected death pension benefits.  Accordingly, the 
appellant's appeal is denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Factual Background, Law and Regulations & Analysis: Accrued 
Benefits

The appellant has not made any specific contentions regarding 
entitlement to accrued benefits.  

In a June 1991 rating decision, the Veteran was denied 
service connection for hearing loss, blindness, and malaria.  
In an August 1994 rating decision, he was denied service 
connection for cardiomegaly, anxiety neurosis with insomnia, 
avitaminosis, posttraumatic stress disorder, rheumatoid 
arthritis, and essential hypertension.  The Veteran never 
appealed these decisions, and he never sought service 
connection for any other disability.  

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
There is no basis for an accrued benefits claim, unless the 
veteran from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

After review of the record, the Board finds that there was no 
pending claim at the time of the Veteran's death.  
Furthermore, applications for accrued benefits must be filed 
within one year of death.  38 C.F.R. § 3.1000(c).  The 
Veteran died in September 1997, and the appellant did not 
file a claim until November 2005.  Thus, the Board finds that 
the appellant is not entitled to accrued benefits.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


